

116 HR 8820 IH: Pandemic Accommodation to Support Students Act
U.S. House of Representatives
2020-11-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8820IN THE HOUSE OF REPRESENTATIVESNovember 24, 2020Ms. Underwood (for herself, Mrs. Davis of California, Mr. Ryan, Mr. Smith of Washington, Mr. Deutch, Ms. Dean, Mr. Gonzalez of Texas, Ms. Tlaib, Mr. Cisneros, Mr. Clay, Mr. Suozzi, Ms. Porter, Mr. Sablan, Mr. Cooper, Mr. Neguse, Ms. Lee of California, Ms. Velázquez, Mr. Larson of Connecticut, Ms. Brownley of California, Mr. Garamendi, Mr. Danny K. Davis of Illinois, Mr. McGovern, Mr. Malinowski, Ms. Norton, Mr. Harder of California, Ms. Schakowsky, Ms. Schrier, Mrs. Dingell, Mr. García of Illinois, Mr. Moulton, Ms. Adams, Ms. Titus, Mr. Panetta, Mr. Morelle, Ms. Houlahan, Ms. Bonamici, Mr. Thompson of Mississippi, Mr. McNerney, Mr. Khanna, Mr. Welch, Mr. Michael F. Doyle of Pennsylvania, Mr. DeSaulnier, Mr. Richmond, Mr. Foster, Mr. Takano, Mr. Grijalva, Mr. Cohen, Ms. Meng, Mr. Lowenthal, Mr. Soto, Ms. Matsui, Mr. Pascrell, Mr. Levin of Michigan, Ms. Jayapal, Mr. Johnson of Georgia, Ms. Scanlon, Mr. Price of North Carolina, Ms. Stevens, Mr. Payne, Ms. Lofgren, Mr. Trone, Mr. Cartwright, Ms. Clark of Massachusetts, Mr. Cleaver, Ms. Speier, Mrs. Bustos, Mr. Rush, Mr. Sarbanes, Mr. Ted Lieu of California, Ms. DeGette, Ms. Kuster of New Hampshire, Mrs. Hayes, Mrs. Carolyn B. Maloney of New York, Mr. Cárdenas, Ms. Judy Chu of California, Mr. Swalwell of California, Mrs. Trahan, Ms. Moore, Ms. Johnson of Texas, and Mr. Raskin) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo extend the temporary relief for Federal student loan borrowers provided under the CARES Act.1.Short titleThis Act may be cited as the Pandemic Accommodation to Support Students Act or the PASS Act.2.Temporary relief for Federal student loan borrowersSection 3513 of the Coronavirus Aid, Relief, and Economic Security Act (20 U.S.C. 1001 note) is amended—(1)in subsection (a), by striking 2020 and inserting 2021; and(2)in subsection (g)(2), by striking 2020 and inserting 2021. 